Citation Nr: 1508193	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-16 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to a left ankle condition.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a left ankle condition.

3.  Entitlement to service connection for a respiratory condition, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1979 to July 1982.  He also had periods of unverified service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In October 2014, the Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless file, there is a separate electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeals with the exception of the October 2014 Hearing Transcript.

The Board notes that the Veteran's claim for service connection for a left ankle disorder was denied in an August 2014 rating decision.  During the Veteran's October 2014 hearing, he generally asserted that his claimed back and left knee disorders were secondary to the left ankle disorder.  The undersigned Acting Veterans Law Judge informed the Veteran and his representative that a notice of disagreement objecting to this decision had not been received and advised the Veteran that he had one year to file such a notice of disagreement.  As of the date of this decision, an NOD objecting to the August 2014 determination has not been received.
The Board's decision as to the claim for service connection for a respiratory disorder is detailed below.  The remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, at the October 2014 hearing, the Veteran withdrew his appeal pertaining to the issue of entitlement to service connection for a respiratory condition, to include as due to asbestos exposure.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal pertaining to the issue of entitlement to service connection for a respiratory condition, to include as due to asbestos exposure have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

Prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal pertaining to the issue of entitlement to service connection for a respiratory condition, to include as due to asbestos exposure, in a statement accepted and confirmed during the October 2014 hearing.  Therefore, there remain no allegations of errors of fact or law for appellate consideration for the respiratory condition claim.  Accordingly, the Board does not have jurisdiction to review the appeal regarding such issue and it is dismissed.


ORDER

The appeal pertaining to the issue of entitlement to service connection for a respiratory condition, to include as due to asbestos exposure, is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For below noted reasons, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's claimed back and left knee disorders.

The Veteran has alleged serving in the National Guard from 1987 to 2002.  He further asserted that he suffered a variety of back and left knee injuries during this time, including falling while moving a M2 burner in 1992 and being "blown back" from a water pressure release on a "water buffalo" storage container in 2000 or 2001.  He further asserts that such conditions were the result of repeated lifting and moving of heavy objects, including M2 burners and 10 to 15 gallon pots, throughout his active duty and Army National Guard service.   Finally, he has generally asserted that he sustained injuries in several motor vehicle accidents.  The currently available service treatment records are negative for complaints, treatments or diagnoses related to any back or left knee disorder.  Post-service treatment records reflect a diagnosis of mild degenerative disc disease of the lumbar spine in a June 2012 VA Magnetic Resonance Imaging (MRI) scan as well left knee arthralgia in a February 2012 VA treatment note.   Therefore, on remand, the Veteran should therefore be afforded a VA examination to determine the nature and etiology of his claimed disorders.

With regards to the Veteran's National Guard service, he has stated that he served with the North Carolina Army National Guard as a cook with the 1451st Transportation Company.  Although some of the Veteran's service treatment and personnel records from his service in the National Guard are contained in the claims file, it is not clear whether his complete service treatment and personnel records from his Army National Guard service have been associated with the claims file.  On remand, the AOJ should attempt to verify all periods of ACDUTRA and INACDUTRA and to obtain his complete service treatment and personnel records from his Army National Guard service.  If the Veteran's periods of ACDUTRA and INACDUTRA are unverifiable, or his treatment records are unavailable, such a fact should be documented, in writing, in the record.


In addition, the Veteran has maintained that he was hospitalized on several occasions for treatment of back and left knee injuries alleged to have occurred either during active duty service or his service with the National Guard.  In an August 2011 statement, the Veteran claimed that he was in a motor vehicle accident in Bamberg, Germany in November 1981 during active service and treated at a "dispensary."  The Veteran's Form DD-214 shows that he had active service overseas and received an Overseas Service Medal, and service treatment records show that he received medical treatment in Bamberg but not for a motor vehicle accident.  In a February 2013 statement, the Veteran alleged that in June or July in either 2000 or 2001, while serving with the 1452st Transportation Company in at Fort Yuma in California, he injured himself while manipulating a "water buffalo" storage container for water.  He further stated that he was taken to a field hospital on the base.  During the October 2014 hearing, the Veteran testified that he injured himself when he moved an M2 burner by himself and fell in 1992 while stationed at Fort Bragg, North Carolina.  He claimed that he was treated at the base hospital at Fort Bragg and may have been hospitalized for about a year.  The service treatment records are otherwise negative for the purported clinical or in-patient treatment records.  The Board also notes that Womack Army Hospital at Fort Bragg has maintained a clinical library since the mid-1950s and that such records may not be associated with a veteran's Official Military Personnel File (OMPF).  On remand, such clinical records should be requested.

Finally, the Board notes that VA treatment records from February 2011 to May 2014, in addition to various excerpted VA treatment records submitted by the Veteran, are of record.  In an October 2011 statement, the Veteran asserted that he has received VA treatment since 1982.  To ensure that the record is complete, VA treatment records from 1982 to February 2011 and from May 2014 to the present should be obtained for consideration in the Veteran's appeals.

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate source, to include the National Personnel Records Center, the Department of the Army, the Veteran's Army National Guard Unit, to obtain all service treatment and personnel records and to verify the Veteran's periods of ACDUTRA and/or INACDUTRA.  In making these requests, use the Veteran's complete last name, as listed on his Form DD-214.  Following such development, make a formal finding regarding each of the Veteran's periods ACDUTRA and/or INACDUTRA, describing such periods in terms of specific dates.

Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  All records and/or responses received should be associated with the claims file.

2.  Request inpatient clinical/hospitalization records pertaining to the Veteran's hospitalization or treatment at the following locations:  Fort Yuma, California base hospital, in June or July in either 2000 or 2001 and Womack Army Hospital, Fort Bragg, North Carolina in 1992.  Also, attempt to obtain any clinical/hospitalization records or dispensary records involving treatment of the Veteran in Bamberg, Germany in November 1981.

The agency of original jurisdiction is advised that such records may be filed under the facility name rather than the Veteran's name.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R § 3.159(e).

3.  Obtain all VA treatment records dated from 1982 to February 2011 and from May 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his claimed lumbar spine and knee disorders.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

The examiner should address the following questions:

(A) Identify all current diagnoses of the back and left knee.  The examiner should identify all such disabilities that have been present at any time since July 2010.

(B) For each currently diagnosed lumbar spine and/or left knee disorder, determine whether it is at least as likely as not (i.e., 50 percent or greater probability) that such disability is related to his military service.  In answering, the examiner should consider the Veteran's allegation that his claimed back condition resulted from 23 three years of bending over, picking up, and carrying M2 burners, 10 to 15 gallon pots, and various other heavy equipment during active service and throughout his 20 years of service in the Army National Guard.

For each currently diagnosed lumbar spine and/or left knee disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such disorder had its onset  during the Veteran's period of active duty service, any period of ACDUTRA, or any period of INACDUTRA; or, was any such disorder caused by any incident or event that occurred during his period of service, to include his reported in-service motor vehicle accidents in November 1981, 1996 or 1997 and/or 1998 to 2000; accident involving a "water buffalo" in June or July 2000 or 2001; and/or a fall while carrying a M2 burner in 1992.

The examiner should also address the impact or import, if any, of the Veteran's injury after moving a heavy plate, as reported in an August 2012 VA treatment note.

(C) If arthritis of the lumbar spine and/or left knee diagnosed, determine whether it is at least as likely as not (i.e., 50 percent or greater probability) that such manifested within one year of the Veteran's July 1982 separation (i.e., by July 1983).  If so, describe the manifestations.  

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and post-service medical treatment.  All opinions expressed should be accompanied by supporting rationale.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


